HENRIOD, Justice.
Appeal from an order dismissing plainr tiff’s amended complaint without prejudice! Remanded with instructions. No costs awarded.
The' dismissal was bottomed on failure to state a claim on which relief could be granted. The complaint is somewhat prolix and is to a great extent a recitation of evidence, rather than being a short, concise statement of a claim, as contemplated by our rules of procedure.1 It sounds partly in contract and partly in deceit, with no separate statements in counts or paragraphs as independent claims. The claims for general damages and-punitive damages are mingled, the former for breach of contract and the latter presumably arising out of tort. Without separation as a distinct claim, there is a hint in some of the language of a claim for services performed not arising out of an express promise.
Since the - dismissal was without prejudice, it seems obvious that whatever claim plaintiff has would be pursued in another action, if not in this one. It would seem reasonable and sensible, therefore, and 'would expedite the matter considerably, if plaintiff were permitted to redraft his pleadings, within the spirit of' Rule 15, U.R.C.P. along lines suggested in this opinion. The lower court is ordered to set aside the judgment and pérmit an amendment, on condition, however, that if such amendment is not made within such reasonable time as is hereafter given by the trial court, the action will be dismissed without prejudice, as before.
McDONOUGH, C. J., and WADE and WORTHEN, JJ., concur.

. Rule 8(a) and 8(e) (1), Utah Rules of Civil Procedure.